EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Bojuan Deng on August 12, 2021.

The application has been amended as follows: 
	2.1. In claim 10, line 3 (counting the formula as one line), the formula has been replaced with the following:
--

    PNG
    media_image1.png
    235
    512
    media_image1.png
    Greyscale
--
	2.2. In claim 13, line 1, “claim 20” has been replaced with --claim 5--.
	2.3. In claim 14, line 1, “claim 20” has been replaced with --claim 5--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Independent claim 20 was indicated allowable in the previous office action and some dependent claims were made dependent from this claim. As stated in the previous office action, DeNome et al. (US 2002/0142931), the closest prior art, fails to teach, disclose or suggest  a unit dose pack comprising a wash composition encapsulated within a film, wherein the wash composition consists of the recited ingredients in their respective proportions. There is seen no motivation, direction or guidance in eliminating one of the essential ingredients in DeNome, i.e., the non-ionic cellulosic material (see abstract; claim 1 of DeNome). Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the detergent art. 
	The objection to the abstract of the disclosure is withdrawn in view of Applicant’s amendment.
	The objection to claim 2 is moot in view of the cancellation of this claim and the objection to claim 10 is withdrawn in view of the present amendment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                 /LORNA M DOUYON/                                                                                 Primary Examiner, Art Unit 1761